OFFICE   OF   THE    AHORNEY     GENERAL     OF   TEXAS

                                AUSTIN




Honorable John C. Marburger
county Attorney
Fayette County
LB Orange, Texas
Dear sir:




                                                    gent uhose wife
                                                    ty county district

                                                   ted Mamh 19, 1941,
                                                    considered. we quote

                                            on on the Sof-




                             to be acme contention that
                             Court would not be author-
                              illi.nsursnoesrolnthis
                              e his~vlfe is a deputy
  .;                        receives her pay~as such.
',
b,.:.
  ;a.':.
          ,~'
            "St keems to me that there Is no pro-
 )1   hibition of any kind vhlch vould prevent the.
      :zzpz     OS such lasuranoe Srom this Insurance
  .,.~            It ceFtainlp 'is not 8 violation of
                     of our Nepotism lav (Articles
            38 P. G.), nor any other statutory law
Honorable John C. Marburger, Page 2


       or judlalal rulFng of thin state. I have
       been unable to find any direct euthorlt!es
       on thle point, but it 1.9my opinion that
       the Commiesloners Court could.l.egsllypv.r-
       chase Insurance for build,l.ngs
                                     zuulproperty
       belonging to the county even though the
       vise of such insurance salesmen js a deputy
       County Clerk."
   I
            Article 43%: Fonnl Code 01'Texas, reads as follows:
              "No officer of this State or any of-
        ficer of any dlstrl.ct.county, city, pre-
        cinct, school district, or other mun~clpal
        subdlvlsion of this State, or any officer
        or member of any State, district, county,
        city, school district or other munlclpal
       board, or judge of any court, created by       -
        or under authority of eny general or special
        law of this State..or any member of the Leg-
        islature, shall appoint, or vote for, or
        confirm the appointment to any oSfice,.pos!.-
        tion, clerkship, employment or duty, OS any
        pereon related vithin the second degree by
       ~affinity or vithln the third degree by con-
        sanguinity to the person so appointing or
        so voting, or to any other member OS any
        such board, the Legislature, or court of
        which such person 80 appointing or voting
        may be a member, when the salary, Sees, or
        compensation of such Appointee is to be paid
        for. directly or indirect1     out of or from
        pub&    funds or fees of ofF ice of any kind
        or &aracter vhateoever."
          From the facts given in your request, we are of the
opinion that the agent and the members of the commlzwloners'
court are not prohibited by the terms of the lOepotismLav of
the State of Texas Srom entering into a Contract for the pur-
chase of insurance to cover county buildings. Neither do we
think that there is any prohibition under the Nepotism Law
that the wife of the agent is a deputy county olerk of the
county.
Honorable John C. Marburger, Page :,


         We trust thnt we have Sully unsvered your inquiry.

                                       Yours vmy   truly
                                  ATTORIiZYGFXERAL OF TEXAS


                                  &l#L-q 2zJ7s-
                                           liaroldMcCracken
                                                  Assistant